387 Pa. 636 (1957)
Thomas
v.
Kennedy, Appellants.
Supreme Court of Pennsylvania.
Argued January 11, 1957.
March 18, 1957.
Before JONES, C.J., BELL, CHIDSEY, MUSMANNO, ARNOLD, JONES and COHEN, JJ.
Frank J. Gormley, with him Martin B. Gormley, for appellants.
*637 Robert P. Casey, with him Myron A. Pinkus, and Alphonsus L. Casey, for appellee.
OPINION PER CURIAM, March 18, 1957:
The final decree of the Court of Common Pleas of Lackawanna County is affirmed on the Adjudication and Opinion by President Judge HOBAN as reported in 7 D. & C. 2d 613